On Motion to Dismiss
Bierly, C. J.
On November 5, 1965, appellant, by William S. Hall, attorney, of the firm of Dowden, Denny, Caughran & Lowe, filed a verified motion entitled “APPELLANT’S MOTION TO DISMISS APPEAL,” alleging therein that this court extended the time to file transcript and assignment of errors to and including November 8, 1965; that appellant does not desire to perfect his appeal; that information has been furnished by the attorney for the appellee that no cross assignment of errors has been or will be filed.
*49Appellee, by his attorney, John C. Ruckelshaus, filed an acknowledgment of service of “Appellant’s Motion to Dismiss Appeal” and, also, waived any objections thereto;
And the court, having examined said motion and proof of service and waiver by appellee, and being duly advised in the premises, finds that said motion should be sustained;
And the court now dismisses said cause of action, with costs to be taxed against the appellant.
Cause of action dismissed; costs taxed against appellant.
Note. — Reported in 211 N. E. 2d 512.